Citation Nr: 0511439	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.

2.  Entitlement to service connection for residuals of a back 
injury, to include a lumbosacral strain.

3.  Entitlement to service connection for a left knee 
disability, to include osteoarthritis.

4.  Entitlement to service connection for a right knee 
disability, to include osteoarthritis.
   

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to July 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection and assigned a zero percent rating for bilateral 
hearing loss, effective January 10, 2001 (the veteran appeals 
for the assignment of an initial compensable evaluation), and 
denied service connection for a lumbosacral strain and 
bilateral knee osteoarthritis.  

In his Substantive Appeal (VA Form 9), received by the RO in 
January 2004, the veteran indicated that he wanted a Board 
hearing to held at the RO (i.e., Travel Board hearing).  
However, in response to the RO's request to confirm, he 
withdrew the hearing request in March 2004, which was 
subsequently confirmed by his representative.  38 C.F.R. 
§ 20.704(d) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO denied the veteran's claims for service connection for 
low back and bilateral knee disabilities, noting that, 
although there is evidence of an in-service fall, the only 
indication of any in-service injury was a head laceration.  
The evaluation of a noncompensable rating for the veteran's 
hearing loss was based on a November 2001 VA examination.  

The Board notes that after the issuance of the September 2003 
Statement of the Case, the veteran submitted the names of 
additional treating physicians, alleging that additional 
medical records from these physicians that have not been 
obtained support his claims on appeal.  The veteran noted 
that he has been treated by Dr. V.C. for chronic leg and back 
pain over the years, and that he was treated by Dr. J.P. at 
the Linda Loma VA Medical Center for ear problems.  There is 
also indication that there may be additional treatment 
records from Dr. H.L., who has evaluated the veteran for 
hearing loss.  As the medical records in question may be 
relevant to this appeal, they must be secured and associated 
with the claims file.  38 C.F.R. § 3.159(c)(1)(2) (2003).   

The veteran contends that he was a gunner's mate during the 
Korean Conflict and that, while going to his Battle Station, 
he fell into a porthole and injured his back and right leg.  
The service personnel records on file show that he was on 
active duty in Korea during the Korean Conflict; it is not 
clear whether he engaged in combat with the enemy during this 
time.  In the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  Pertinent case law 
provides, however, that 38 U.S.C.A. § 1154(b) does not create 
a presumption of service connection for a combat veteran's 
alleged disability, and that the appellant is required to 
meet the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
It is the Board's judgment that The RO should make a 
determination as to whether the veteran had any combat duty.  
Any development necessary to render this finding should be 
accomplished. 

The Board further notes that, under the "Reasons and Bases" 
section of the September 2003 Statement of the Case (SOC), 
the RO denied service connection for osteoarthritis of the 
left knee.  However, under the "Decision" section of the 
same SOC, the RO apparently erroneously indicated that 
service connection was granted.  The RO should correct the 
discrepancy in a subsequent Supplemental Statement of the 
Case.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for a 
back injury, to include a lumbosacral 
strain; bilateral knee disabilities, to 
include osteoarthritis; and entitlement 
to the assignment of an initial or staged 
compensable rating for bilateral hearing 
loss, of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims

2.  The RO should make a determination as 
to whether the veteran had any combat 
duty.  Any development 
necessary to render this finding should 
be accomplished. 

3.  The RO should contact the appellant 
and request that he fill out 
Authorizations for the Release of Medical 
Records forms so that the RO can obtain 
the records of Dr. V.C. and Dr. H.L.  Any 
records that are secured should be 
associated with the claims file.  

4.  The RO should also contact the VA 
Medical Center at Linda Loma to secure 
any additional treatment records that are 
not in the claims file, to include any 
records of evaluation and/or treatment by 
Dr. J.P. that may be available.  Any 
records that are secured should be 
associated with the claims file.  

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required 
(e.g., if veteran had combat duty, an 
examination with nexus opinions), the RO 
should undertake it before further 
adjudication of the claims.
  
6.  The RO should readjudicate the 
appellant's claims for service connection 
for residuals of a back injury, to 
include a lumbosacral strain, and 
bilateral knee arthritis, and entitlement 
to the assignment of an initial  
compensable rating for bilateral hearing 
loss.  In doing so, the RO should 
consider all evidence associated with the 
claims file since the September 2003 
Statement of the Case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim(s), to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


